DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  In line 1, there should be a space between “5” and “in”.  Additionally, it appears as though portions of the specification were inadvertently included in claim 17, from line 6, after “and the like.” To “required application”. This portion of the claim should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 17, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
In like 6, the Markush group for the silicone compound is indefinite as the list is not finite and includes “and the like”. The claimed group should be clearly defined and limited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim(s) 1-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiko et al (WO 2019/021794and its English language equivalent, 11,198,793).
Kazuhiko et al disclose a coating composition for lubricating a variety of surfaces, including car, wherein the composition comprises a solvent, a surfactant (examples; instant claim 12), a film-forming silicone oligomer, and a resin binder. The binder comprises epoxy, silicone, polyolefin, polyester, polybutadienes, polyurethane, poly(meth)acrylate, and polyamideimide resins (instant claim 15. The silicone oligomers include octamethyltetracyclosiloxane and decamethylpentacyclosiloxane ([0096]; instant claims 7 and 16). The binder A is present in the composition with the silicone E 100 parts by mass, with the silicone added in an amount of 0.1 to 10 parts to 100 parts of the solid content, falling within the scope of the ratios set forth by instant claims 2 and 3, with the solvent added in amounts falling within the scope of the instant claims 2 and 3 (see examples, claims, [0101]). The solvent includes a mix of solvents or water and organic solvent, which are capable of drying quickly to form a coating (see examples, [0102])With respect to the property limitations for the binder (solids at room temperature, and combining with the other additives for a shear modulus and yield strength), and the silicone (waxy at room temperature, will not evaporate under ambient conditions, vapor pressure, viscosity, and combining with the other additives for a shear modulus and yield strength), given that the reference materials include binders and silicones listed as preferred by the instant specification, one of ordinary skill in the art would have expected the composition and coating to inherently possess properties falling within the scope of the instant claims 4-6, 8-10, 13, 14, and 18-21 when applied to surfaces including tires and electronic components absent evidence to the contrary.
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the composition of Kazuhiko et al, choosing as the binder and silicone, those taught by the reference as described above, wherein the resultant composition and method of coating the composition would also meet the limitations of the instant claims.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiko et al in view of Yano et al (CN 106103635 and its machine translation).
Kazuhiko et al has been discussed above. The reference teaches that the siloxane E includes a crosslinking compound in solution which is included in the solid content materials ([0101]), but does not specifically disclose the crosslinker. 
Yano et al teach a crosslinker for siloxanes similar to those of Kazuhiko et al, wherein the known crosslinkers added in combination with the siloxanes include poly (hydrogen silsesquioxanes) ([0084]).
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Kazuhiko et al, choosing as the crosslinking compound for the siloxane, that taught by Yano et al as known in the art and suitable for use with such compounds. The resultant material would also meet the limitations of the instant claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722